Citation Nr: 0002626	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder and 
blackouts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The claims folder was subsequently 
transferred to the RO in Columbia, South Carolina.  

In October 1998, the Board issued a decision in which it 
denied service connection for a seizure disorder and 
blackouts.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  Pursuant to a motion from 
the Secretary of VA, the Court issued an Order on April 20, 
1999, which vacated the Board's decision and remanded the 
matter to the Board.   

The Board acknowledges that the veteran withdrew his appeal 
for an increased rating for right temple scars during the May 
1998 hearing.  

During the May 1998 hearing, the veteran's representative 
suggested that the veteran's statement of March 1997 
constituted a notice of disagreement with the denial of an 
increased disability rating for PTSD and a denial of 
entitlement to total disability based on unemployability.  
The statement in question referred to the March 1997 rating 
decision, noted that the denial was based on his failure to 
report for a VA examination, indicated that the veteran did 
not receive notice of that examination, and requested that he 
be scheduled for another examination.  The undersigned does 
not find that this statement conforms to the specifications 
for a notice of disagreement.  See 38 C.F.R. § 20.201 (notice 
of disagreement must be in terms that can reasonably be 
construed as disagreement with the determination and a desire 
for appellate review).  The veteran's testimony during the 
hearing is accepted as an informal claim for an increased 
rating for PTSD and for total disability based on 
unemployability.  Those issues are referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged seizure disorder and blackouts and his 
period of active duty service. 

2.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a seizure disorder and blackouts is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.902 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).    

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Court has 
repeatedly held that this provision does not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  See Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Arms v. West, 12 Vet. App. 188, 194-95 (1999); Wade 
v. West, 11 Vet. App. 302, 304-305 (1998); Russo v. Brown, 9 
Vet. App. 46, 50 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  Therefore, "[s]ection 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular      . . . injury was incurred . . . in service 
but not a basis to link etiologically the [injury] in service 
to the current condition."  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Caluza, supra).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including epilepsies).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193; Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well-grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

Initially, the Board finds that there is no evidence of 
record showing that the veteran manifested any epilepsy to a 
compensable degree within a year after his separation from 
service.  Therefore, the presumption of in-service incurrence 
is not applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).    

Considering the veteran's claim, the Board first notes that, 
with respect to the diagnosis element, the veteran was 
diagnosed in April 1993 at the Brooklyn VA medical center as 
having partial seizures with secondary generalization.   

The second criterion for a well-grounded claim is evidence of 
the in-service incurrence or aggravation of an injury.  
Service medical records show that the veteran was struck on 
the right side of the head by a barrel or sand or a sandbag 
in January 1969.  Subsequent records reflect intermittent 
reports of lightheadedness, dizziness, and fainting.  In 
February 1970, the veteran reported a history of seizures 
prior to service.  He was referred to the neurology service 
with a provisional diagnosis of "? pettit mal seizures".  
There are no reports from the neurology service associated 
with the claims folder, and it cannot be said with any 
certainty that the veteran followed through with that 
referral.  Similarly, the March 1970 separation examiner 
noted that the veteran's complaints of dizziness and fainting 
existed prior to service.  However, during the July 1993 and 
May 1998 hearings, the veteran testified that, during 
service, he received a gunshot wound.  During the 1998 
hearing, he specified that after being shot he fell off a 
bunker.  He related that he never had any problems before 
service and that he had not been hit by a sandbag.  For 
purposes of this determination, the Board presumes the 
truthfulness of the veteran's testimony.  Arms, 12 Vet. App. 
at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 
21. 

Ultimately, however, the Board finds that the veteran's claim 
is not well-grounded because the third element of a well-
grounded claim is not satisfied.  That is, there is no 
competent medical evidence of record of a nexus between the 
claimed in-service bullet wound, or any other in-service 
incident, and the April 1993 diagnosis.  The record shows 
that the physician's impression was that the partial seizures 
occurred for the past 23 years related to a head injury.  
However, there is nothing in the accompanying notes to 
suggest that the impression is based on anything other than 
the medical history related by the veteran.  Medical history 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Board acknowledges that the veteran recounts a history of 
continuous symptoms since service.  However, the provisions 
of 38 C.F.R. § 3.303(b) do not relieve a veteran of the 
burden of providing a medical nexus in order to establish a 
well-grounded claim.  Rather, a veteran diagnosed with a 
chronic disorder must still provide a medical nexus between 
the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60, 66 (1999). 

During the May 1998 hearing, the veteran related that the 
person who performed a computed tomography (CT) scan at the 
Brooklyn VA medical center asked him whether he every had a 
head injury and told him there was probably a correlation 
between the injury and his blackouts.  However, this 
testimony does not suffice to establish a well-grounded 
claim.  First, it is not clear whether the individual in 
question was in fact a physician who would be competent to 
offer such an opinion.  Moreover, assuming the individual was 
a physician, "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette, 8 Vet. App. at 77. 

In fact, in this case, the evidence fails to reveal any 
opinion, other than the veteran's, that relates his disorder 
to the claimed bullet wound or any other in-service event.  
The veteran is a lay person and therefore not competent to 
offer an opinion on a matter that requires medial training 
and expertise.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a seizure disorder and blackouts.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

At this point, the Board observes that in the December 1999 
informal hearing presentation, the veteran's representative 
requested that an independent medical expert review the 
claims folder.  The Board may obtain an advisory medical 
opinion when it judges that such an opinion is warranted by 
the medical complexity or controversy involved in the 
particular appeal.  38 U.S.C.A. § 7109(a); 38 C.F.R. § 
20.901(d).  However, in this case, the evidence of record 
demonstrates no such medical complexity or controversy.  
Moreover, as discussed above, the Board has no duty to assist 
the veteran with the development of his claim because the 
claim is not well-grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for a seizure disorder and blackouts, he should 
submit competent medical evidence showing that he has a 
current disorder that is in some way related to his active 
duty service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. at 77-80. 


ORDER

Entitlement to service connection for a seizure disorder with 
blackouts is denied.  



		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

 

